

115 HR 6479 IH: Stop Junk Health Plans Act of 2018
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6479IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to include short-term limited duration plans
			 in the definition of individual health insurance coverage.
	
 1.Short titleThis Act may be cited as the Stop Junk Health Plans Act of 2018. 2.Preventing junk plans and continuing protections for consumers with preexisting conditions (a)Including short-Term limited duration insurance as individual health insurance coverageSection 2791(b)(5) of the Public Health Service Act (42 U.S.C. 300gg–91(b)(5)) is amended by striking but does not include short-term limited duration insurance and inserting including short-term limited duration insurance.
 (b)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after December 31, 2018.
			